 



EXHIBIT 10.5

NON-QUALIFIED STOCK OPTION AGREEMENT

     THIS NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”), is made and
effective as of _____________________________ (the “Grant Date”), by and between
Sunair Electronics, Inc., a Florida corporation (“Sunair”), and
________________________ (“Participant”).

W I T N E S S E T H:

     WHEREAS, Sunair is desirous of increasing the incentive of Participant
whose contributions are important to the continued success of Sunair;

     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, Sunair hereby grants Participant options to purchase
shares of Common Stock of Sunair pursuant to the Sunair Electronics, Inc. 2004
Stock Incentive Plan (“Plan”), upon the following terms and conditions.
Capitalized terms not defined herein shall have the meaning ascribed thereto in
the Plan. A copy of the Plan will be provided to Participant upon request.

1. GRANT OF OPTION

     Subject to the terms and conditions of this Agreement and the Plan, Sunair
hereby grants to Participant an option (“Option”) to purchase an aggregate of
_____________ ( ____________ ) shares (“Option Shares”) of Sunair’s Common
Stock. This Option is a non-qualified stock option and is not intended to
qualify as an “incentive stock option” under Code Section 422.

2. EXERCISE PRICE

     The Exercise Price of this Option shall be $______ per Option Share.

3. TERM AND VESTING OF OPTION

     (a) Option Period. Subject to the provisions of this Section 3 hereof and
the Plan, this Option shall terminate and all rights to purchase shares
hereunder shall cease on the ___ anniversary of the Grant Date.

     (b) Vesting and Exercisability. Subject to the provisions of Section 5
hereof, this Option shall become vested and exercisable as follows:
____________________ .

4. MANNER OF EXERCISE AND PAYMENT

     This Option may be exercised to the extent vested as provided in Section 3,
and in accordance with Section 6(g) of the Plan.

 



--------------------------------------------------------------------------------



 



5. TERMINATION OF EMPLOYMENT

     (a) General. Except as otherwise set forth in this Section 5, and Section
6(i) of the Plan, upon Participant’s termination of employment or other service
with the Company, other than by reason of Cause or Participant’s Disability,
Death or Retirement, this Option shall expire ____ days following the last day
of Participant’s employment or service with the Company.

     (b) Cause. In the event Participant’s employment or service with the
Company is terminated for Cause, this Option shall be deemed to have terminated
and expired upon occurrence of the event which would be grounds for termination
of employment by the Company for Cause.

     (c) Death. If Participant dies while in the employment or service of the
Company, or if Participant dies within ____ of a termination of Participant’s
employment or service with the Company for reason other than Cause, the
Participant’s estate or the devisee named in Participant’s valid last will and
testament or Participant’s heir at law who inherits this Option (whichever is
applicable) has the right, at any time within a period not to exceed ____ after
the date of Participant’s death and prior to termination of this Option pursuant
to its terms, to exercise, in whole or in part, any vested portion of this
Option held by Participant at the date of Participant’s death.

     (d) Disability. If Participant’s termination of employment or service with
the Company is by reason of a Disability of Participant, Participant shall have
the right at any time within a period not to exceed ____ after such termination
and prior to termination of this Option pursuant to its terms, to exercise, in
whole or in part, any vested portion of this Option held by Participant at the
date of such termination; provided, however, that if Participant dies within
such period, any vested portion of this Option held by Participant upon death
shall be exercisable by Participant’s estate, devisee or heir at law (whichever
is applicable) for a period not to exceed ____ after Participant’s death and
prior to the termination of this Option pursuant to its terms.

     (e) Retirement. If Participant’s termination of employment or service is by
reason of Retirement, Participant shall have the right at any time within a
period not to exceed ____ from the date of such termination, and prior to the
termination of this Option pursuant to its terms to exercise, in whole or in
part, any vested portion of this Option held by Participant at the date of such
termination; provided, however, that, if Participant dies within such exercise
period, any vested portion of this Option held by Participant upon death shall
be exercisable by Participant’s estate, devisee or heir at law (whichever is
applicable) for a period not to exceed ____ after Participant’s death and prior
to the termination of the Option pursuant to its terms.

     (f) Without Cause. In the event Participant’s employment or service with
the Company is terminated without Cause, this Option shall be deemed to be fully
vested and shall become exercisable on the last day of Participant’s employment
or service with the Company, and Participant shall have the right at any time
within a period not to exceed ____ after such termination without Cause and
prior to termination of this Option pursuant to its terms, to exercise, in whole
or in part, the remaining Option Shares.

2



--------------------------------------------------------------------------------



 



6. MISCELLANEOUS

     (a) Indulgences, Etc. Neither the failure nor any delay on the part of
either party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

     (b) Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by
and construed in accordance with the laws of the State of Florida, without
application to the principles of conflict of laws.

     (c) Binding Nature of Agreement; Transferability. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns. This Agreement shall
not be assignable or transferable by Participant other than by will or the laws
of descent and distribution.

     (d) Severability. The provisions of this Agreement are independent of and
separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

     (e) Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

     (f) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however that if the final day of any time period falls on a Saturday,
Sunday or holiday on which federal banks are or may elect to be closed, then the
final day shall be deemed to be the next day which is not a Saturday, Sunday or
such holiday.

     (g) No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the parties and their respective
successors and permitted assigns.

     (h) Entire Agreement; Amendments. This Agreement, including the Plan and
any other documents and exhibits referred to herein, constitutes the entire
agreement among the parties and supersedes any prior understandings, agreements,
or representations by or among the parties, written or oral, that may have
related in any way to the subject matter hereof. This Agreement may not be
amended, supplemented or modified in whole or in part except by an instrument in
writing signed by the party or parties against whom enforcement of any such
amendment, supplement or modification is sought.

3



--------------------------------------------------------------------------------



 



     (i) Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and thereof
strict construction shall be applied against any party. Any reference to any
federal, state, local or foreign statute or law shall be deemed also to refer to
the rules and regulations promulgated thereunder, unless the context requires
otherwise. If any provision of this Agreement conflicts with the terms of the
Plan, the Plan shall govern.

     (j) Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.

(Signature Page Follows)

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

            SUNAIR ELECTRONICS, INC.
      By:   /s/         Name:           Title:        

            PARTICIPANT:


Name:
________________________________________________

Address:
________________________________________________

________________________________________________
                       

5